Letter of Agreement

By and between

Chugach Electric Association, Inc.  (Chugach)

and

International Brotherhood of Electrical Workers, Local 1547 (IBEW)

Representing

Outside Plant Bargaining Unit

﻿

RE:  Contract Extension

﻿

Recognizing the changes in the electrical industry and the necessity to maintain
Chugach’s financial health in light of the loss of wholesale revenues during the
term of this Agreement; the parties mutually agree to the following extension of
the current collective bargaining agreement set to expire on June 30, 2017.

﻿

Incorporation by Reference:

Chugach and IBEW agree that the terms and conditions of the current Outside
Plant Collective Bargaining Agreement (“CBA”) between the parties which is
scheduled to expire on June 30, 2017 including all Letters of Agreement, Letters
of Understanding and/or Grievance Resolutions shall continue in full force and
effect through and including 11:59 p.m. June 30, 2021, except where modified,
added to or deleted by this Contract Extension Agreement.  This Letter of
Agreement replaces the Letter of Agreement extending the contract from July 1,
2013 through June 30, 2017.

Article 13 OSP:  Health and Welfare Cost Sharing shall continue to be modified
by the following:  Effective each July 1, of this extension agreement, any
increase in the total health and welfare premium will be paid 60 percent by the
Employer and paid 40 percent by the employee.  Any increase in the total health
and welfare premium will not exceed 10% of the total premium in effect on June
30 of that contract year.  In the event that a total monthly premium increase
exceeds the established cap of ten percent (10%), the Union agrees to notify the
Employer promptly.  To prevent a gap in health and welfare coverage for its
employees, the Employer agrees to pay the shortfall in the monthly premium for
up to 60 days, if necessary.  The Employer’s coverage of the premium shortfall
will facilitate the time required for implementation of cost containment
measures decided by the bargaining unit (i.e., movement of monies, benefit plan
selection modifications, etc.)  If requested by the Union, the Employer agrees
to meet and confer over the time and administrative steps necessary to implement
the cost containment measures needed by the Union to meet the premium shortfall.

Wages

·



Effective, July 1, 2017, the base wage rates for all classifications shall
increase by one and one half percent (1.5%).

﻿

·



Effective, July 1, 2018, the base wage rates for all classifications shall
increase by the Anchorage CPI-U at no less than two percent (2.0%) and at no
more than two and one half percent (2.5%).





--------------------------------------------------------------------------------

 

﻿

·



Effective, July 1, 2019, the base wage rates for all classifications shall
increase by the Anchorage CPI-U at no less than two percent (2.0%) and at no
more than two and one half percent (2.5%).

﻿

·



Effective, July 1, 2020, the base wage rates for all classifications shall
increase by three percent (3.0%).

Pension Contribution:

·



Effective, July 1, each year of the four year extension, the employer will add
$.25 to the hourly pension contribution, for all bargaining units.

﻿

No other terms of the current (expiration June 30, 2017) Collective Bargaining
Agreement are modified by this Letter of Agreement.  Upon ratification by the
bargaining unit and approval of the Chugach Board of Directors, this Extension
Agreement will become effective July 1, 2017 through June 30, 2021.

﻿

﻿

 

 

 

/s/ Mike Hodsdon

 

/s/ Lee D. Thibert

For IBEW:

Mike Hodsdon,

 

 

For Chugach:

Lee D. Thibert

Business Manager

 

3/30/17

 

 

Chief Executive Officer

 

3-24-17

Date

 

 

Date

﻿

 

 

 

 

 

 

 

 

﻿

﻿

﻿



--------------------------------------------------------------------------------